 



GUARANTEE
     THIS GUARANTEE (“Guarantee”), dated October 25, 2005, is by each of the
undersigned (each individually, a “Guarantor” and collectively, “Guarantors”) in
favor of Wachovia Bank, National Association, a National Banking Association
(“Lender”), having an office at 301 South College Street, Charlotte, NC
28288-0479.
W I T N E S S E T H :
     WHEREAS, Lender has entered into financing arrangements pursuant to which
Lender may make loans and advances and provide other financial accommodations to
US LEC Corp. (“Borrower”) as set forth in the Loan and Security Agreement, dated
of even date herewith, by and among Borrower, certain affiliates of Borrower,
and Lender (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto,
including, but not limited to, this Guarantee (all of the foregoing, together
with the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”); and
     WHEREAS, due to the close business and financial relationships between
Borrower and each Guarantor, in consideration of the benefits which will accrue
to Guarantors and as an inducement for and in consideration of Lender making
loans and advances and providing other financial accommodations to Borrower
pursuant to the Loan Agreement and the other Financing Agreements;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby jointly and severally agrees in favor of
Lender as follows:
     1. Guarantee.
     (a) Each Guarantor absolutely and unconditionally, jointly and severally,
guarantees and agrees to be liable for the full and indefeasible payment and
performance when due of all of the Obligations, as defined in the Loan Agreement
(all of which are collectively referred to herein as the “Guaranteed
Obligations”)
     (b) This Guarantee is a guaranty of payment and not of collection. Each
Guarantor agrees that Lender need not attempt to collect any Guaranteed
Obligations from Borrower, any one of Guarantors or any other Obligor or to
realize upon any Collateral, but may require any one of Guarantors to make
immediate payment of all of the Guaranteed Obligations when due, whether by
maturity, acceleration or otherwise, or at any time thereafter. Lender shall
apply any amounts received in respect of the Guaranteed Obligations to any of
the Guaranteed Obligations, in whole or in part (including attorneys’ fees and
legal expenses incurred by





--------------------------------------------------------------------------------



 



Lender with respect thereto or otherwise chargeable to Borrower or Guarantors)
and in such order as Lender may elect.
     (c) Payment by Guarantors shall be made to Lender at the office of Lender
from time to time on demand as Guaranteed Obligations become due. Guarantors
shall make all payments to Lender on the Guaranteed Obligations free and clear
of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. One or more successive or
concurrent actions may be brought hereon against any Guarantor either in the
same action in which Borrower or any of the other Guarantors or any other
Obligor is sued or in separate actions.
     2. Waivers and Consents.
     (a) Notice of acceptance of this Guarantee, the making of loans and
advances and providing other financial accommodations to Borrower and
presentment, demand, protest, notice of protest, notice of nonpayment or default
and all other notices to which Borrower or any of Guarantors are entitled are
hereby waived by each Guarantor. Each Guarantor also waives notice of and hereby
consents to, (i) any amendment, modification, supplement, extension, renewal, or
restatement of the Loan Agreement and any of the other Financing Agreements that
is signed by an authorized officer of Borrower, including, without limitation,
extensions of time of payment of or increase or decrease in the amount of any of
the Guaranteed Obligations, the interest rate, fees, other charges, or any
Collateral, and the guarantee made herein shall apply to the Loan Agreement and
the other Financing Agreements and the Guaranteed Obligations as so amended,
modified, supplemented, renewed, restated or extended, increased or decreased,
(ii) the taking, exchange, surrender and releasing of Collateral or guarantees
now or at any time held by or available to Lender for the obligations of
Borrower or any other party at any time liable on or in respect of the
Guaranteed Obligations or who is the owner of any property which is security for
the Guaranteed Obligations (individually, an “Obligor” and collectively, the
“Obligors”), including, without limitation, the surrender or release by Lender
of any one of Guarantors hereunder, (iii) the exercise of, or refraining from
the exercise of any rights against Borrower, any Guarantor or any other Obligor
or any Collateral, (iv) the settlement, compromise or release of, or the waiver
of any default with respect to, any of the Guaranteed Obligations and (v) any
financing by Lender of Borrower under Section 364 of the United States
Bankruptcy Code or consent to the use of cash Collateral by Lender under
Section 363 of the United States Bankruptcy Code. Each Guarantor agrees that the
liability of Guarantors hereunder shall not be otherwise impaired or affected by
any of the foregoing.
     (b) No invalidity, irregularity or unenforceability of all or any part of
the Guaranteed Obligations shall affect, impair or be a defense to this
Guarantee, nor shall any other circumstance which might otherwise constitute a
defense available to or legal or equitable discharge of Borrower in respect of
any of the Guaranteed Obligations, or any one of Guarantors in respect of this
Guarantee, affect, impair or be a defense to this Guarantee. Without limitation
of the foregoing, the liability of Guarantors hereunder shall not be discharged
or impaired in any respect by reason of any failure by Lender to perfect or
continue perfection of any lien or security interest in any Collateral or any
delay by Lender in perfecting any such lien or security interest. As to
interest, fees and expenses, whether arising before or after the commencement of
any case with respect to Borrower under the United States

2



--------------------------------------------------------------------------------



 



Bankruptcy Code or any similar statute, Guarantors shall be liable therefor,
even if Borrower’s liability for such amounts does not, or ceases to, exist by
operation of law. Each Guarantor acknowledges that Lender has not made any
representations to any Guarantor with respect to Borrower, any other Obligor or
otherwise in connection with the execution and delivery by Guarantors of this
Guarantee and Guarantors are not in any respect relying upon Lender or any
statements by Lender in connection with this Guarantee.
     (c) Until the Guaranteed Obligations are paid in full, each Guarantor
hereby irrevocably and unconditionally waives and relinquishes all statutory,
contractual, common law, equitable and all other claims against Borrower, any
Collateral for the Guaranteed Obligations or other assets of Borrower or any
other Obligor, for subrogation, reimbursement, exoneration, contribution,
indemnification, setoff or other recourse in respect to sums paid or payable to
Lender by each Guarantor hereunder and each Guarantor hereby further irrevocably
and unconditionally waives and relinquishes any and all other benefits which
Guarantors might otherwise directly or indirectly receive or be entitled to
receive by reason of any amounts paid by or collected or due from Guarantors,
Borrower or any other Obligor upon the Guaranteed Obligations or realized from
their property.
     3. Subordination. All amounts now or hereafter owed to any or all of
Guarantors by any Borrower or any other Obligor under this Guarantee is hereby
subordinated in right of payment to the indefeasible payment in full to Lender
of the Guaranteed Obligations and all such amounts and any security and
guarantees therefor are hereby assigned to Lender as security for the Guaranteed
Obligations.
     4. Acceleration. Upon the receipt of notice by Borrower from Lender in
accordance with Section 10.2(b) of the Loan Agreement of the acceleration of the
Obligations and demand for immediate payment thereof, the liability of
Guarantors for the entire Guaranteed Obligations shall mature and become
immediately due and payable, even if the liability of any or all of Borrower or
any other Obligor therefor does not, upon the occurrence of any act, condition
or event which constitutes an Event of Default as such term is defined in the
Loan Agreement.
     5. Account Stated. The books and records of Lender showing the account
between Lender and Borrower shall be admissible in evidence in any action or
proceeding against or involving Guarantors as presumptive evidence of the items
therein set forth, and the monthly statements of Lender rendered to Borrower, to
the extent to which no written objection is made within thirty (30) days from
the date such statement has been received by Borrower, shall be deemed
conclusively correct and constitute an account stated among Lender and Borrower
and be binding on Guarantors.
     6. Termination. This Guarantee is continuing, unlimited, absolute and
unconditional. All Guaranteed Obligations shall be conclusively presumed to have
been created in reliance on this Guarantee. Each Guarantor shall continue to be
liable hereunder until one of Lender’s officers actually receives a written
termination notice from a Guarantor sent to Lender at its address set forth
above by certified mail, return receipt requested and thereafter as set forth
below. Such notice received by Lender from any Guarantor shall not constitute a
revocation or termination of this Guarantee as to any of the other Guarantors.
Revocation or termination hereof by any Guarantor shall not affect, in any
manner, the rights of Lender or any obligations or duties of any Guarantor
(including the Guarantor which may have sent such notice) under

3



--------------------------------------------------------------------------------



 



this Guarantee with respect to (a) Guaranteed Obligations which have been
created, contracted, assumed or incurred prior to the receipt by Lender of such
written notice of revocation or termination as provided herein, including,
without limitation, (i) all amendments, extensions, renewals and modifications
of such Guaranteed Obligations (whether or not evidenced by new or additional
agreements, documents or instruments executed on or after such notice of
revocation or termination), (ii) all interest, fees and similar charges accruing
or due on and after revocation or termination, and (iii) all attorneys’ fees and
legal expenses, costs and other expenses paid or incurred on or after such
notice of revocation or termination in attempting to collect or enforce any of
the Guaranteed Obligations against Borrower, Guarantors or any other Obligor
(whether or not suit be brought), or (b) Guaranteed Obligations which have been
created, contracted, assumed or incurred after the receipt by Lender of such
written notice of revocation or termination as provided herein pursuant to any
contract entered into by Lender prior to receipt of such notice. The sole effect
of such revocation or termination by any Guarantor shall be to exclude from this
Guarantee the liability of such Guarantor for those Guaranteed Obligations
arising after the date of receipt by Lender of such written notice which are
unrelated to Guaranteed Obligations arising or transactions entered into prior
to such date. Without limiting the foregoing, this Guarantee may not be
terminated and shall continue so long as the Loan Agreement shall be in effect
(whether during its original term or any renewal, substitution or extension
thereof); provided, that, a Guarantor’s obligation hereunder shall be released
and terminated upon the disposition of all of the outstanding equity of such
Guarantor so long as such disposition complies with the terms as conditions of
Section 9.7 of the Loan Agreement.
     7. Reinstatement. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Guaranteed Obligations, Lender
is required to surrender or return such payment or proceeds to any Person for
any reason, then the Guaranteed Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Guarantee shall
continue in full force and effect as if such payment or proceeds had not been
received by Lender. Each Guarantor shall be liable to pay to Lender, and does
indemnify and hold Lender harmless for the amount of any payments or proceeds
surrendered or returned. This Section 7 shall remain effective notwithstanding
any contrary action which may be taken by Lender in reliance upon such payment
or proceeds. Except as set forth in the last sentence of Section 6 above with
respect to any Guarantor, this Section 7 shall survive the termination or
revocation of this Guarantee.
     8. Amendments and Waivers. Neither this Guarantee nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender and
Borrower or Guarantor. Lender shall not by any act, delay, omission or otherwise
be deemed to have expressly or impliedly waived any of its rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of Lender. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Lender of any right, power and/or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power and/or remedy which Lender would otherwise have on any future
occasion, whether similar in kind or otherwise.
     9. Corporate Existence, Power and Authority. Each Guarantor is a
corporation or limited liability company, as the case may be, duly organized and
in good standing under the

4



--------------------------------------------------------------------------------



 



laws of its state of incorporation or formation, as the case may be, and is duly
qualified as a foreign corporation or limited liability company, as the case may
be, and in good standing, if applicable, in all states where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the financial condition,
results of operation or businesses of any Guarantor or the rights of Lender
hereunder or under any of the other Financing Agreements. The execution,
delivery and performance of this Guarantee is within the corporate powers or
limited liability company powers, as the case may be, of each Guarantor, have
been duly authorized and are not in contravention of law or the terms of the
certificates of incorporation, articles of organization or certificate of
formation, as the case may be, by-laws or operating agreement, as the case may
be, or other organizational documentation of any such Guarantor, or any
indenture, agreement or undertaking to which any such Guarantor is a party or by
which any such Guarantor or its property are bound. This Guarantee constitutes
the legal, valid and binding obligation of each Guarantor enforceable in
accordance with its terms. Any Guarantor signing this Guarantee shall be bound
hereby whether or not any of the other Guarantors or any other person signs this
Guarantee at any time.
     10. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
     (a) The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between any Guarantor and Lender,
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of North Carolina, but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other that the laws of the State of North Carolina.
     (b) Each Guarantor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Superior Court for North Carolina, Mecklenburg
County and the United States District Court for the Western District of North
Carolina and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Guarantee or any of
the other Financing Agreements or in any way connected with or related or
incidental to the dealings of any Guarantor and Lender in respect of this
Guarantee or any of the other Financing Agreements or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising and
whether in contract, tort, equity or otherwise, and agrees that any dispute
arising out of the relationship between any Guarantor or Borrower and Lender or
the conduct of any such persons in connection with this Guarantee, the other
Financing Agreements or otherwise shall be heard only in the courts described
above (except that Lender shall have the right to bring any action or proceeding
against any Guarantor or its property in the courts of any other jurisdiction
which Lender deems necessary or appropriate in order to realize on any
Collateral at any time granted by Borrower or any Guarantor to Lender or to
otherwise enforce its rights against any Guarantor or its property).
     (c) Each Guarantor hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth on the
signature pages hereof and service so made shall be deemed to be completed five
(5) days after the same shall have been so deposited in the U.S. mails, or, at
Lender’s option, by service upon any Guarantor in any other manner provided
under the rules of any such courts. Within thirty (30) days after such service,
any Guarantor so served shall appear in answer to such process, failing which
such Guarantor shall

5



--------------------------------------------------------------------------------



 



be deemed in default and judgment may be entered by Lender against such
Guarantor for the amount of the claim and other relief requested.
     (d) EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY OF GUARANTORS AND LENDER IN RESPECT OF THIS
GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR OR LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTORS AND LENDER TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
     (e) Lender shall not have any liability to Guarantors (whether in tort,
contract, equity or otherwise) for losses suffered by Guarantors in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Guarantee, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender that the losses were the result of
acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Lender shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of the Loan Agreement and the other
Financing Agreements.
     11. Notices. All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
business day, one (1) business day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing. All notices, requests and
demands upon the parties are to be given to the following addresses (or to such
other address as any party may designate by notice in accordance with this
Section):

     
If to any Guarantor:
  US LEC Corp.
6801 Morrison Boulevard
Charlotte, NC 28211
Attention: Mr. Thomas Gooley, Treasurer
Telephone No.: 704.319.1133
Telecopy No.: 704.602.1133


6



--------------------------------------------------------------------------------



 



     
with a copy to:
  US LEC Corp.
6801 Morrison Boulevard
Charlotte, NC 28211
Attention: Mr. Tom Gooley
Telephone No.:704.319.1133
Telecopy No.: 704.602.1133

If to Lender:
  Wachovia Bank, National Association
301 South College Street
NC 0479, 18th Floor
Charlotte, NC 28288-0479
Attention: Mr. Andrew Gale
Telephone No.:704-374-2607
Telecopy No.:704-374-2703


     12. Partial Invalidity. If any provision of this Guarantee is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     13. Entire Agreement. This Guarantee represents the entire agreement and
understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
     14. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and their respective successors and assigns and shall inure to the
benefit of Lender and its respective successors, endorsees, transferees and
assigns, except as set forth in the last sentence of Section 6 above. The
liquidation, dissolution or termination of any Guarantor shall not terminate
this Guarantee as to such entity, except as set forth in the last sentence of
Section 6 above, or as to any of the other Guarantors.
     15. Construction. All references to the term “Guarantors” wherever used
herein shall mean each and all of Guarantors and their respective successors and
assigns, individually and collectively, jointly and severally (including,
without limitation, any receiver, trustee or custodian for any of Guarantors or
any of their respective assets or any of Guarantors in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code). All references to
the term “Lender” wherever used herein shall mean Lender and its successors and
assigns, all references to the term “Borrower” wherever used herein shall mean
Borrower and its successors and assigns, individually and collectively, jointly
and severally (including, without limitation, any receiver, trustee or custodian
for Borrower or any of its assets or Borrower in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code), and all
references to the term “Lender” wherever used herein shall mean Lender and its
respective successors and assigns. All references to the term “Person” or
“person” wherever used herein shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock corporation, trust, joint venture or
other entity or any government or any agency or instrumentality of political
subdivision thereof. All references to the plural shall also mean the singular
and to the singular shall also mean the plural.

7



--------------------------------------------------------------------------------



 



     16. Counterparts. This Guarantee may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Guarantee by telefacsimile shall have the same force and
effect as the delivery of an original executed counterpart of this Guarantee.
Any party delivering an executed counterpart of this Guarantee by telefacsimile
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of this
Guarantee.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has executed and delivered this
Guarantee as of the day and year first above written.
US LEC OF NORTH CAROLINA INC.
US LEC OF ALABAMA INC.
US LEC OF SOUTH CAROLINA INC.
US LEC OF MARYLAND INC.
US LEC OF VIRGINIA L.L.C.
US LEC OF TENNESSEE INC.
US LEC OF PENNSYLVANIA INC.
US LEC OF GEORGIA INC.
US LEC COMMUNICATIONS INC.
US LEC OF FLORIDA INC.
US LEC OF NEW YORK INC.
US LEC ACQUISITION CO.
By: /s/ Thomas R. Gooley
Title: Vice President

